Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-68 are rejected under 35 U.S.C. 103 as being unpatentable over Waterhouse (US PG pub. 2009/0068248 A1) in view of Bauman et al. (WO 2013/138073 A1 of record) and further in view of Satyam (US PG pub. 2011/0263526A1).
Waterhouse discloses a method of treating and/or preventing a viral infection in a subject in need thereof (method of treating or preventing a biological disorder, viral infection, In a human in need of; paragraph [0103]; claim 25) comprising: administering a topical composition to the skin of a subject (topically applying pharmaceutical composition, external administration to skin of subject; paragraph [0102]) wherein the topical composition comprises a nitric oxide-releasing active pharmaceutical ingredient in an amount of about 0.5 percent to about 20 percent by weight of the composition (nitric oxide-releasing diazeniumdiolate in composition for topical administration is present in concentrations of 0.05 percent to 15 percent by weight; paragraphs [0102]-[0103]) thereby treating and/or preventing the viral infection in the subject (compound results in beneficial effect on treating in human an infectious agent, virus, paragraph [0103]). As disclosed in the instant Application, NO-releasing API includes nitric oxide-releasing compound (paragraph [0065]). Waterhouse discloses use of a topical composition (topical pharmaceutical composition; paragraph [0102]) comprising a nitric oxide-releasing active pharmaceutical ingredient in an amount of about 0.5 percent to about 20 percent by weight of the composition (nitric oxide-releasing diazeniumdiolate in composition for topical administration is present in concentrations of 0.05 percent to 15 percent by weight; paragraphs [0102]-[0103]) to treat and/or prevent a viral infection in a subject in need thereof (treating or preventing a biological disorder, viral infection, in a human in need of; paragraph [0103]; claim 25). Since the amount of nitric oxide disclosed overlaps with the amount disclosed in instant specification for topical administration, it would appear reasonable to conclude that the release characteristics would be substantially similar to what is claimed. Additionally manipulation of amounts to acquire the desired release characteristics would be within skill of an artisan given the general amounts for treating viral infection is taught by the prior art.
Waterhouse does not disclose wherein the topical composition maintains a real time concentration of nitric oxide as claimed after administration of the composition to the skin of the subject, as measured by real time in vitro release testing. 
Bauman discloses administering a topical composition to the skin of a subject (administering a nitric oxide-releasing pharmaceutical composition to the skin of a subject; paragraph [0010]), wherein the topical composition comprises a nitric oxide-releasing active pharmaceutical ingredient that releases nitric oxide to the skin of the subject (topically administering a nitric oxide-releasing pharmaceutical composition that releases nitric oxide to the skin of a subject; paragraphs [0013], [0061]), as measured by real time in vitro release testing (in vitro nitric oxide profile as measured by real time in vitro release testing; paragraph [0144]). Bauman discloses wherein the topical composition releases nitric oxide in an amount of about 0.05 percent to about 6 percent by weight of the composition, as measured by real time in vitro release testing (topical composition of NO releasing 2 percent Nitricil Trademark NVN1 releases 9.1 percent of the 2 percent by weight of composition, 0.18 percent of total weight of composition, as measured by in vitro nitric oxide release; table 2; paragraph [0130]). 
It would have been obvious to one skilled in the art at the time of the invention to have modified the method, as disclosed by Waterhouse, to provide the method wherein the topical composition releases nitric oxide in an amount of about 0.05 percent to about 6 percent by weight of the composition, as measured by real time in vitro release testing, as disclosed by Bauman, as NO-releasing API is used in topical formulations to treat skin disease, disorder or condition (Bauman; paragraphs [0118], [0123]). Since the amount of nitric oxide disclosed overlaps with the amount disclosed in instant specification for topical administration, it would appear reasonable to conclude that the release characteristics would be substantially similar to what is claimed. Additionally manipulation of the amounts to acquire the desired release characteristics would be within skill of an artisan to treat viral infection.
The references discussed above do not teach use of substrate on which the composition is applied.
Satyam teaches nitric oxide releasing prodrugs or therapeutic agents that are administered in the form of suppositories (body cavities), see [0439].
It would have been obvious to one of ordinary skill to have utilized suppositories as substrate to apply the nitric oxide-releasing composition into the method of Waterhouse et al. One of ordinary skill would have been motivated to do so because Satyam teaches use of suppositories as substrates for the administration of drugs like nitric oxide –releasing compounds. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 49-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,322,082. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a delivery system comprising a composition, the composition comprising a nitric oxide (NO)-releasing active pharmaceutical ingredient,
wherein the NO-releasing active pharmaceutical ingredient is a diazeniumdiolated co-
condensed silica particle, wherein the composition has a Cmax of greater than 160 pmol of NO/mg, as measured by in vitro release testing, and wherein the composition has a pH of about 5 to about 8.
The patented claims recite a delivery system comprising a composition comprising a nitric oxide (NO)-releasing active pharmaceutical ingredient, wherein the NO-releasing active pharmaceutical ingredient is a NO-releasing compound comprising an NO donor selected from the group consisting of a diazeniumdiolate, nitrosothiol, nitrosamine, hydroxyl nitrosamine, hydroxyl amine and hydroxyurea, wherein the composition stores and/or releases nitric oxide in an amount of about 0.05% to about 10% by weight of the composition, wherein the composition has a C.sub.max of greater than 160 pmol of NO/mg, as measured by in vitro release testing, and wherein the delivery system is in the form of a ring, suppository, and/or sponge that is configured for delivery to a body cavity of a subject. The patented delivery system comprising NO-releasing active pharmaceutical ingredient is a NO-releasing compound comprising an NO donor selected from the group consisting of a diazeniumdiolate reads on the instant claims.
Claims 49-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,322,081. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a delivery system comprising a composition, the composition comprising a nitric oxide (NO)-releasing active pharmaceutical ingredient,
wherein the NO-releasing active pharmaceutical ingredient is a diazeniumdiolated co-
condensed silica particle, wherein the composition has a Cmax of greater than 160 pmol of NO/mg, as measured by in vitro release testing, and wherein the composition has a pH of about 5 to about 8.
The patented claims recite a method of treating and/or preventing a viral infection in skin of a subject in need thereof comprising: administering a topical composition to a surface of virally infected skin of a subject, wherein the topical composition comprises a nitric oxide-releasing active pharmaceutical ingredient that releases nitric oxide to the skin of the subject, wherein the nitric oxide-releasing active pharmaceutical ingredient comprises a NO-releasing co-condensed silica particle including a diazeniumdiolate functional group, wherein the topical composition releases nitric oxide in a cumulative amount of at least about 90 nmol of NO/mg of the composition at 4 hours after administration, as measured by real time in vitro release testing, and wherein the topical composition maintains a real time concentration of nitric oxide of at least about 25 pmol of NO/mg of the composition for at least 30 minutes after administration, as measured by real time in vitro release testing, thereby treating and/or preventing the viral infection in the skin of the subject. The patented nitric oxide-releasing active pharmaceutical ingredient that releases nitric oxide to the skin of the subject, wherein the nitric oxide-releasing active pharmaceutical ingredient comprises a NO-releasing co-condensed silica particle including a diazeniumdiolate functional group reads on the instant claims.

Claims 49-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,040,006. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a delivery system comprising a composition, the composition comprising a nitric oxide (NO)-releasing active pharmaceutical ingredient,
wherein the NO-releasing active pharmaceutical ingredient is a diazeniumdiolated co-
condensed silica particle, wherein the composition has a Cmax of greater than 160 pmol of NO/mg, as measured by in vitro release testing, and wherein the composition has a pH of about 5 to about 8. The patented claims recite a delivery system comprising a composition, the composition comprising a nitric oxide (NO)-releasing active pharmaceutical ingredient and water, wherein the NO-releasing active pharmaceutical ingredient is a diazeniumdiolated co-condensed silica particle, wherein the composition has a C.sub.max of greater than 160 pmol of NO/mg, as measured by in vitro release testing, and wherein the NO-releasing active pharmaceutical ingredient is present in the composition in an amount of 0.01% to 30% by weight of the composition. The patented  delivery system comprising a composition, the composition comprising a nitric oxide (NO)-releasing active pharmaceutical ingredient reads on the instant claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612